



Exhibit 3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of November 30, 2004, by and among QUICK-MED TECHNOLOGIES, INC., a Nevada
corporation (the “Company”), PHRONESIS PARTNERS, L.P., a Delaware limited
partnership (“Phronesis”), MICHAEL R. GRANITO, an individual (“Granito”), and
DAVID S. LERNER, an individual (“Lerner” and together with Granito, the
“Management Stockholders”).  Capitalized terms used but not otherwise defined
herein have the meanings set forth in Section 8 hereof.

Recitals

WHEREAS, the Management Stockholders collectively own a majority of the
outstanding shares of Common Stock of the Company and each of the Management
Stockholders is a director, officer or key employee of the Company;

WHEREAS, the Company and Phronesis are parties to that certain Stock Purchase
Agreement dated as of November 30, 2004 (the “Stock Purchase Agreement”),
pursuant to which Phronesis has agreed to purchase from the Company up to
3,333,333 shares of the Company’s Common Stock, par value $.0001 per share, upon
the terms and subject to the conditions set forth therein; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Stock Purchase Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1.

Demand Registrations.

(a)

Requests for Registration.  At any time prior to the third anniversary of the
date hereof, each of Granito, Lerner and Phronesis may request two (2)
registrations under the Securities Act of all or any portion of his or its
Registrable Securities (as defined herein) on Form S-3 or any similar short-form
registration (“Demand Registrations”).  Notwithstanding the foregoing, (i) the
aggregate offering value of the Registrable Securities requested to be
registered in any Demand Registration must equal at least $5,000,000; and (ii)
the Company shall only have an obligation hereunder to effect a Demand
Registration if all of the following conditions are satisfied as of the date
Phronesis and/or the Management Stockholders, as applicable, make such Demand
Registration request:  (A) the Company is then eligible to utilize a
registration statement on Form S-3; (B) shares of the Company’s Common Stock are
then listed on the Nasdaq Stock Market; and (C) the Company has an aggregate
market capitalization in excess of $50,000,000 as of the demand registration
date.



Columbus/395874.3




--------------------------------------------------------------------------------



All requests for Demand Registrations shall be made by giving written notice to
the Company (the “Demand Notice”).  Each Demand Notice shall specify the
approximate number of Registrable Securities requested to be registered and the
anticipated per share price range for such offering.  Within ten (10) days after
receipt of any Demand Notice, the Company shall give written notice of such
requested registration to all other holders of Registrable Securities and,
subject to the provisions of Section 1(d) below, the Company shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after the receipt of the Company’s notice.

(b)

Expenses; Withdrawal.  The Company shall pay all Registration Expenses (defined
in Section 5(a), below) of the Company in all Demand Registrations.  A
registration shall not count as one of Phronesis’ permitted Demand Registrations
until it has become effective or if Phronesis is not able to register and sell
at least 90% of the Registrable Securities requested by it to be included in
such registration; provided that the Company shall in any event pay all
Registration Expenses of the Company in connection with any registration
initiated as a Demand Registration whether or not it has become effective and
whether or not such registration has counted as one of the permitted Demand
Registrations.  All Demand Registrations shall be underwritten registrations
unless otherwise requested by the holders of a majority of the Registrable
Securities included in the applicable Demand Registration.

(c)

Short-Form Registrations.  The Company shall use its commercially reasonable
efforts to make Demand Registrations on Form S-3 (or any successor form)
available for the sale of Registrable Securities.

(d)

Priority on Demand Registrations.  The Company shall not include in any Demand
Registration any securities which are not Registrable Securities without the
prior written consent of the holders of a majority of the Registrable Securities
included in such registration. If a Demand Registration is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within a price range acceptable to the holders
of a majority of the Registrable Securities initially requesting registration,
the Company shall include in such registration the number which can be so sold
in the following order of priorities: (i) first, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the number of shares owned by each
such holder, and (ii) second, other securities requested to be included in such
registration.  Notwithstanding the foregoing, if a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities held by the
Management Stockholders requested to be included in such offering would
adversely affect the marketability of the offering, the Company shall be
entitled to exclude from such offering the Registrable Securities held by such
Management Stockholders.

(e)

Restrictions on Demand Registrations.  The Company may postpone for up to 90
days the filing or the effectiveness of a registration statement for a Demand
Registration if the Company’s board of directors (the “Board”) determines in its
reasonable good faith judgment that such Demand Registration would reasonably be
expected to have a material adverse effect



- 2 -

Columbus/395874.3




--------------------------------------------------------------------------------



on any proposal or plan by the Company or any of its Subsidiaries, including but
not limited to, engaging in any acquisition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer,
reorganization or similar transaction; provided that in such event, the holders
of Registrable Securities initially requesting such Demand Registration shall be
entitled to withdraw such request and, if such request is withdrawn, such Demand
Registration shall not count as one of the permitted Demand Registrations
hereunder and the Company shall pay all Registration Expenses in connection with
such withdrawn registration.  The Company may delay a Demand Registration
hereunder only once in any twelve-month period.

(f)

Selection of Underwriters.  The Board shall select the investment banker(s),
underwriter(s) and manager(s) to administer the offering, which investment
banker(s), underwriter(s) and manager(s) shall be subject to the prior approval
of the holders of a majority of the Registrable Securities initially requesting
such registration, which approval shall not be unreasonably withheld or delayed.

(g)

Other Registration Rights.  Except as otherwise permitted by this Agreement
(including, without limitation, Section 10(d)), the Company shall not grant to
any Person the right to request the Company to register any equity securities of
the Company, or any securities convertible or exchangeable into or exercisable
for such securities, without the prior written consent of (i) Phronesis (so long
as Phronesis is the holder of at least 20% of the shares of Common Stock held by
it as of the date hereof) and (ii) the holders of a majority of the Registrable
Securities; provided that the Company may (without the consent of any holders of
Registrable Securities) grant rights to other Persons to participate in
Piggyback Registrations so long as such rights are pari passu with or junior to
the rights of the holders of Registrable Securities with respect to such
Piggyback Registrations.

Section 2.

Piggyback Registrations.

(a)

Right to Piggyback.  Whenever the Company proposes to register any of its
securities under the Securities Act and the registration form to be used may be
used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three (3) business days after its receipt of notice of any exercise of
demand registration rights other than under this Agreement) to all holders of
Registrable Securities of its intention to effect such a registration and shall
include in such registration all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within twenty
(20) days after the receipt of the Company’s notice.

(b)

Piggyback Expenses.  The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations.

(c)

Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such registration (i)
first, the securities the Company proposes to sell, (ii) second, the Registrable
Securities



- 3 -

Columbus/395874.3




--------------------------------------------------------------------------------



requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the number of shares requested to be
included by each such holder, and (iii) third, other securities requested to be
included in such registration.  Notwithstanding the foregoing, if a Piggyback
Registration is an underwritten offering and the managing underwriters advise
the Company in writing that in their opinion the number of Registrable
Securities held by the Management Stockholders requested to be included in such
offering would adversely affect the marketability of the offering, the Company
shall be entitled to exclude from such offering the Registrable Securities held
by such Management Stockholders.

(d)

Priority on Secondary Registrations.  If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the holders initially requesting
such registration, the Company shall include in such registration (i) first, the
securities requested to be included therein by the holders requesting such
registration and the Registrable Securities requested to be included in such
registration, pro rata among the holders of any such securities on the basis of
the number of securities so requested to be included therein owned by each such
holder, and (ii) second, other securities requested to be included in such
registration. Notwithstanding the foregoing, if a Piggyback Registration is an
underwritten secondary offering and the managing underwriters advise the Company
in writing that in their opinion the number of Registrable Securities held by
the Management Stockholders requested to be included in such offering would
adversely affect the marketability of the offering, the Company shall be
entitled to exclude from such offering the Registrable Securities held by such
Management Stockholders.

(e)

Selection of Underwriters.  The Board shall select the investment banker(s),
underwriter(s) and manager(s) to administer the offering, which investment
banker(s), underwriter(s) and manager(s) shall be subject to the prior approval
of the holders of a majority of the Registrable Securities to be included in
such offering, which approval shall not be unreasonably withheld, delayed or
conditioned.

(f)

Termination or Withdrawal of Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
prior to the effectiveness of such registration, whether or not any holder of
Registrable Securities has elected to include Registrable Securities in such
registration.

(g)

Other Registrations.  If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Section 1 or
pursuant to this Section 2, and if such previous registration has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on (i) Form S-8 or any successor form, or (ii) Form S-4, any
successor form or any other proper form of registration statement relating to a
transaction described in Rule 145 under the Securities Act), whether on its own
behalf or at the request of any holder or holders of such securities, until a
period of at least ninety (90) days has elapsed from the effective date of such
previous registration.



- 4 -

Columbus/395874.3




--------------------------------------------------------------------------------



Section 3.

Holdback Agreements.

(a)

Holders of Registrable Securities.  Each holder of Registrable Securities shall
not effect any public sale or distribution (including sales pursuant to Rule 144
promulgated under the Securities Act) of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, during the seven (7) days prior to and during the 90-day period
beginning on the effective date of any underwritten Demand Registration or any
underwritten Piggyback Registration in which Registrable Securities are included
(in each case, except as part of such underwritten registration), unless in each
case the underwriters managing the registered public offering otherwise agree.

(b)

The Company.  The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) days prior to and during
the 180-day period beginning on the effective date of any underwritten Demand
Registration or any underwritten Piggyback Registration except (i) as part of
such underwritten registration, (ii) pursuant to registration on Form S-8 or any
successor form, or (iii) pursuant to registration on Form S-4, any successor
form or any other proper form of registration statement relating to a
transaction described in Rule 145 under the Securities Act, unless the
underwriters managing the registered public offering otherwise agree.

Section 4.

Registration Procedures.  Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its best efforts to effect the registration to
permit the sale of such Registrable Securities in accordance with the intended
method of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

(a)

prepare and file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and use its best efforts
to cause such registration statement to become effective (provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to the counsel selected by the holders of a
majority of the Registrable Securities covered by such registration statement
copies of all such documents proposed to be filed, which documents shall be
subject to the review and comment of such counsel);

(b)

notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 180
days (except with respect to any registration statement filed pursuant to Rule
415 under the Securities Act if the Company is eligible to file a registration
statement on Form S-3, in which case the Company shall use its best efforts to
keep such registration statement effective and updated until such time as all of
the Registrable Securities have been disposed of in accordance with the intended
methods of disposition set forth in the registration statement) and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in



- 5 -

Columbus/395874.3




--------------------------------------------------------------------------------



accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

(c)

furnish to each seller of Registrable Securities such number of copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus)
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

(d)

use its best efforts to register or qualify such Registrable Securities under
such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

(e)

notify each seller of such Registrable Securities, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any such seller, the Company shall prepare a supplement or amendment
to such prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

(f)

cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed and, if not so
listed, to be listed on the Nasdaq and, if listed on the Nasdaq, use its best
efforts to secure designation of all such Registrable Securities covered by such
registration statement as a Nasdaq “national market system security” within the
meaning of Rule 11Aa2-1 of the Securities and Exchange Commission or, failing
that, to secure Nasdaq authorization for such Registrable Securities and,
without limiting the generality of the foregoing, to arrange for at least two
market makers to register as such with respect to such Registrable Securities
with the NASD;

(g)

provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such registration statement;

(h)

enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(i)

make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and



- 6 -

Columbus/395874.3




--------------------------------------------------------------------------------



other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors, employees and independent accountants
to supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;
provided, however, that each such Person shall be required to maintain in
confidence and not disclose to any other Person any information or records
reasonably designated by the Company in writing as being confidential, until
such time as (i) such information becomes a matter of public record (whether by
virtue of its inclusion in such registration statement or otherwise), or (ii)
such Person shall be required so to disclose such information pursuant to the
subpoena or order of any court or other governmental agency or body having
jurisdiction over the matter, or (iii) such information is required to be set
forth in such registration statement or the prospectus included therein or in an
amendment to such registration statement or an amendment or supplement to such
prospectus in order that such registration statement, prospectus, amendment or
supplement, as the case may be, does not include an untrue statement of a
material fact or omit to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; and
provided, further, that the Company need not make such information available,
nor need it cause any officer, director, employee or independent accountant to
respond to such request, unless, upon the Company’s request, each such Person
executes and delivers to the Company an undertaking to substantially the same
effect contained in the preceding proviso;

(j)

otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(k)

permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such holder and
its counsel should be included;

(l)

in the event of the issuance of any stop order suspending the effectiveness of a
registration statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any common stock included
in such registration statement for sale in any jurisdiction, use its best
efforts promptly to obtain the withdrawal of such order;

(m)

obtain a cold comfort letter from the Company’s independent public accountants
in customary form and covering such matters of the type customarily covered by
cold comfort letters as the holders of a majority of the Registrable Securities
being sold reasonably request; and

(n)

use its best efforts to cause such Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of the Registrable Securities.



- 7 -

Columbus/395874.3




--------------------------------------------------------------------------------



Section 5.

Registration Expenses.

(a)

Expenses.  All expenses incident to the Company’s performance of or compliance
with this Agreement, including without limitation all registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding discounts and commissions)
and other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed or on the Nasdaq.

(b)

Reimbursement of Counsel.  In connection with each Demand Registration and each
Piggyback Registration, the Company shall pay only the Company’s legal fees
related to such registration.  

(c)

Payment of Certain Expenses by Holders of Registrable Securities.  Underwriting
discounts and commissions and transfer taxes relating to the Registrable
Securities included in any registration hereunder, and all fees and expenses of
counsel for any holder of Registrable Securities (other than fees and expenses
to be reimbursed by the Company as set forth in Section (b) above) shall be
borne and paid by the holders of such Registrable Securities.

Section 6.

Indemnification.

(a)

The Company agrees to indemnify, to the extent permitted by law, each holder of
Registrable Securities, its officers and directors and each Person that controls
such holder (within the meaning of the Securities Act) against all losses,
claims, damages, liabilities and expenses caused by any untrue or alleged untrue
statement of material fact contained in any registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such holder expressly for use therein or by such holder’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such holder with a
sufficient number of copies of the same.  In connection with an underwritten
offering, the Company shall indemnify such underwriters, their officers and
directors and each Person who controls such underwriters (within the meaning of
the Securities Act) to the same extent as provided above with respect to the
indemnification of the holders of Registrable Securities.

(b)

In connection with any registration statement in which a holder of Registrable
Securities is participating, each such holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus and, to the
extent permitted by law, shall indemnify the



- 8 -

Columbus/395874.3




--------------------------------------------------------------------------------



Company, its directors and officers and each Person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses resulting from any untrue or alleged untrue statement
of material fact contained in the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds received by such holder from the
sale of Registrable Securities pursuant to such registration statement.

(c)

Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld).  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.

(d)

The indemnification provided for under this Agreement shall remain in full force
and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.  The Company
also agrees to make such provisions, as are reasonably requested by any
indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason such that such provisions provide
the same obligations and benefits to the indemnified party as those which would
have been applicable had the indemnification provisions in Sections 6(a) and (b)
been available taking into account all of the limitations set forth in Sections
6(a) and (b).

Section 7.

Participation in Underwritten Registrations.  No Person may participate in any
registration hereunder which is underwritten unless such Person (i) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s intended method of distribution, and information provided by
holder included in the registration statement) or to undertake any
indemnification



- 9 -

Columbus/395874.3




--------------------------------------------------------------------------------



obligations to the Company with respect thereto, except as otherwise provided in
Section 6(b) hereof, or to the underwriters with respect thereto, except to the
extent of the indemnification being given to the Company and its controlling
persons in Section 6(a) hereof.

Section 8.

Definitions.

“Common Stock” means the Company’s Common Stock, par value $.0001 per share.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“NASD” means the National Association of Securities Dealers, Inc.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Registrable Securities” means (i) any shares of Common Stock held by any Person
party hereto, (ii) any shares of Common Stock held by any Person party hereto
issued or issuable by way of a stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization, and (iii) any other shares of Common Stock of the Company held
by any Person party hereto or issued or issuable to any Person party hereto
pursuant to any warrant, option or other security; provided that with respect to
any Registrable Securities, such securities shall cease to be Registrable
Securities when they have been distributed to the public pursuant to an offering
registered under the Securities Act or sold to the public after the date hereof
through a broker, dealer or market maker in compliance with Rule 144 under the
Securities Act (or any similar rule promulgated by the Securities Exchange
Commission then in force).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Stockholders Agreement” means the Stockholders Agreement of even date herewith
among the Company, Phronesis, Granito and Lerner, as the same may be amended,
restated, supplemented and other wise modified from time to time.

Section 9.

Rule 144 Sales.  The Company shall (i) make and keep public information
available as those terms are set forth or referred to in Rule 144 promulgated
under the Securities Act and (ii) use its best efforts to file with the
Securities and Exchange Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act.




Section 10.

Miscellaneous.

(a)

No Inconsistent Agreements.  The Company shall not hereafter enter into any
agreement with respect to its securities that is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.



- 10 -

Columbus/395874.3




--------------------------------------------------------------------------------



(b)

Adjustments Affecting Registrable Securities.  The Company shall not take any
action, or permit any change to occur, with respect to its securities that would
materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement.

(c)

Remedies.  Any Person having rights under any provision of this Agreement shall
be entitled to enforce such rights specifically, to recover damages caused by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  The parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that any party may in its sole discretion apply to any court
of law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(d)

Amendments and Waivers.  Except as otherwise provided herein, the provisions of
this Agreement may be amended or waived only upon the prior written consent of
the Company, Phronesis and the holders of at least a majority of the Registrable
Securities other than Phronesis; provided that if any such amendment or waiver
would alter any provision applicable to any specific party, then such provision
may only be amended or waived by such party.

(e)

Successors and Assigns.  All covenants and agreements in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.  In addition, whether or not any express assignment has been made, the
provisions of this Agreement that are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of Registrable Securities to the extent such holder has
complied with Section 10(g) hereof.

(f)

Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(g)

Counterparts; Joinder.  This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement.  The Company may permit, with the prior written approval of
Phronesis, any Person who acquires Common Stock or rights to acquire Common
Stock after the date hereof (the “Acquired Common”) to become a party to this
Agreement and to succeed to all of the rights and obligations of a “holder of
Registrable Securities” under this Agreement by obtaining an executed joinder to
this Agreement from such Person in the form of Exhibit A attached hereto, and
upon the execution and delivery of the joinder by such Person, such Person shall
for all purposes be a “holder of Registrable Securities” under this Agreement
with respect to the Acquired Common; provided, however, that no such consent
shall be required with respect to any Person that receives Registrable
Securities from a Person who was a party hereto on November 30, 2004 in a
transfer that is in compliance with the terms of the Stockholders Agreement.



- 11 -

Columbus/395874.3




--------------------------------------------------------------------------------



(h)

Descriptive Headings; Interpretation; No Strict Construction.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof.  The use of the words “include” or “including” in this
Agreement shall be by way of example rather than by limitation.  The use of the
words “or,” “either” or “any” shall not be exclusive.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(i)

Governing Law.  The corporate law of the State of Nevada shall govern all issues
and questions concerning the relative rights of the Company and its
stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Florida, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.

(j)

Notices.  All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given when (a) delivered personally to the
recipient, (b) telecopied to the recipient (with hard copy sent to the recipient
by reputable overnight courier service (charges prepaid) that same day) if
telecopied before 5:00 p.m., Boca Raton, Florida time on a business day, and
otherwise on the next business day, or (c) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid).  Such
notices, demands and other communications shall be sent to the Company and
Phronesis at their respective addressees set forth below and to any holder of
Registrable Securities at the address indicated below such holder’s signature
hereto, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

The Company’s address is:

Quick-Med Technologies, Inc.

401 N.E. 25th Terrace

Boca Raton, Florida  33431

Attention:  David S. Lerner, president

Fax:  (561) 750-4203






- 12 -

Columbus/395874.3




--------------------------------------------------------------------------------



With a Copy to:




Hamilton, Lehrer & Dargan, P.A.

2 East Camino Real, Suite 202

Boca Raton, Florida  33432

Attention:  Frederick M. Lehrer, Esq.

Fax:  (561) 416-2855




Phronesis’ address is:

Phronesis Partners, L.P.

180 East Broad Street, Suite 1704

Columbus, Ohio  43215

Attention:  James E. Wiggins, General Partner

Fax:  (614) 224-3900




(k)

Business Days.  If any time period for giving notice or taking action hereunder
expires on a day which is a Saturday, Sunday or legal holiday in the state in
which the Company’s chief-executive office is located, the time period shall
automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

(l)

Delivery by Facsimile.  This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall reexecute original forms thereof and deliver them to all
other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

*  *  *  *  *



- 13 -

Columbus/395874.3




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

QUICK-MED TECHNOLOGIES, INC.,

   a Nevada corporation







By:






Name:






Title:






PHRONESIS PARTNERS, L.P.,

a Delaware limited partnership







By:






James E. Wiggins, General Partner












MICHAEL R. GRANITO, individually

Address:  30 East 37th Street

    New York, New York  10016

    Telephone:  (___) ____-____












DAVID S. LERNER, individually

Address:  401 NE 25th Terrace

    Boca Raton, Florida  33431

    Telephone:  (___) ___-____









   

COLUMBUS-#405603-v3-Registration_Rights_Agreement_-_Phronesis_Quick-Med.DOC




--------------------------------------------------------------------------------









Exhibit A

REGISTRATION RIGHTS AGREEMENT

Joinder

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of November 30, 2004 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Quick-Med
Technologies, Inc. (the “Company”), Michael R. Granito, David S. Lerner,
Phronesis Partners, L.P. and the other persons named as parties therein.

By executing and delivering to the Company this Joinder, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s _________ shares of Common
Stock shall be included as Registrable Securities under the Registration Rights
Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
______ day of ____________, 200__.






(Signature)




Printed Name:









Address:  





















#405603v3

00000.00850


